DETAILED ACTION

1.	This office action is in response to amendment filed on Mar. 16, 2022. Claims 55, 62, and 65-69 have been amended. Claims 1-54, 57, 64, and 71 have been canceled. No new claim has been added. Claims 55-56, 58-63, 65-70, and 72-75 have been presented. Claims 55-56, 58-63, 65-70, and 72-75 are pending.
Claims 55-56, 58-63, 65-70, and 72-75 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 03/16/2022 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments on 03/16/2022 on pages 10-11 regarding the objections of claims in view of amendments/arguments of the claims are persuasive thus, the objections of the claims are withdrawn by the examiner. 
5. 	Applicant’s arguments on 03/16/2022 on page 11 regarding the rejections of claims under 35 U.S.C. 101 (All the 101 rejections including Alice) in view of proper amendments to the claims are persuasive thus, all the 101 rejections to the claims are withdrawn. Therefore, rejections of the claims under 35 USC 101 are withdrawn by the examiner.
6.	Applicant arguments on page 11 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103 in view of proper amendments based on allowable subject matter that was indicated on 11/12/2021 in previous office action and applicant’s arguments regarding the rejected claims are persuasive as the rejection of the claims under 35 U.S.C. 103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn by the examiner.
7.	 Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. patents 10,706,430 and 9,563,900. However, applicants filed terminal disclaimer on 03/16/2022 and was approved on 03/16/2022 which is sufficient to overcome obviousness-type double patenting rejection.

Terminal Disclaimer
8. 	The terminal disclaimer filed on 03/16/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S patent 10,706,430 and 9,563,900 have been reviewed and is approved on 03/16/2022. The terminal disclaimer has been recorded

Allowable Subject Matter
9. 	Independent claims 55, 62, and 69 are allowed over prior art of record. Dependent claims 56, 58-61, 63, 65-68, 70, and 72-75 depend on the above-mentioned independent claims 55, 62, and 69 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: Independent claims 55, 62, and 69 are allowed in view of the prior art.
The closest relevant prior art of Heath et al. (US 2013/0073388), discloses techniques for using impressions tracking and analysis, location information, 2D and 3D mapping, social media, and user behavior and information for generating mobile and interne posted promotions or offers for, and/or sales of, products and/or services, in view of Jiandong Yao (CN 101193089), discloses a stateful session system, including server and client, the server is provided with SOA server, the client is provided with a session management toolkits, further in view of Tracey R. Thomas (US 2010/0299251), discloses a system obtains information related to the user's income, income sources, user's debts (e.g., bills) and user's goals and determines a savings amount for transfer to a user savings account, the system determines a payment hierarchy based upon the savings amount, the plurality of penalties and the community recommendation, wherein the payment hierarchy minimizes the plurality of penalties; fails to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: “the client device ID does not correlate to the last known client device session, comparing the client device ID to any previous known client device sessions, a previous known client device session being a data entity generated by the host system that captures, identifies, or embodies a previous instance or a previous period of consumer activity associated with the website or mobile application; generating an updated known client device session in an instance in which the client device ID correlates to any known client device sessions; generating a new known client device session in an instance in which the client device ID does not correlate to any known client device sessions; generating an updated known client device version in an instance in which the client device ID correlates to the latest known client device version and the client device profile data differs from the latest known client device version”, in combination with the rest of the claim 55 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 55 considered to be allowable. Independent claims 62 and 69 recite similar limitations as claim 55 above.
Dependent claims 56, 58-61, 63, 64-68, 70, and 72-75 depend upon the above-mentioned allowed independent claims 55, 62, and 69 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basagalar et al. 2012 32nd IEEE International Conference on Distributed Computing Systems, " Growing Secure Distributed Systems From a Spore " disclosing clients with keys can read system data, and only authorized clients can write data that will be read by correct clients by forming names with hashes of object content allows correct clients to detect and avoid data that has been tampered with.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437